Citation Nr: 0835733	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-06 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastric ulcer.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972, including service in the Republic of Vietnam, and his 
decorations include the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks to reopen a claim of entitlement to service 
connection for a gastric ulcer.  The veteran contends that 
his gastric ulcer condition was incurred in service.

The record shows that the RO, in an unappealed March 1998 
decision, denied the veteran's application to reopen a claim 
of entitlement to service connection for a gastric ulcer on 
the basis that the veteran had not submitted any new and 
material evidence to reopen the claim.  Specifically, the RO 
indicated that he had not submitted any evidence linking his 
current gastric ulcer condition with his service.

During the course of this appeal, the veteran was not 
provided a notice letter informing him of the bases for the 
prior denial and the evidence needed to reopen this claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, the 
Board has no discretion and the claim must, unfortunately, be 
remanded.  

In a VA treatment note, dated in November 2006, the veteran 
reported that he had recently been treated at a private 
hospital for ulcers.  The veteran stated that his ulcers were 
cauterized after significant blood loss.  The veteran did not 
provide the name or location of the private hospital.  A 
review of the veteran's claims folder reveals that private 
treatment records dated November 1996 to January 2001 have 
been associated with the claims folder; however, no private 
hospital treatment records contemporaneous with the November 
2006 VA treatment note have been associated with the claims 
folder.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  
Accordingly, as the veteran has indicated that relevant 
private hospital treatment records exist that have not been 
associated with the claims folder, the claim must be remanded 
for attempts to be made to identify and obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
The letter must also state the basis of 
the prior denial (March 1998) and 
indicate what evidence is necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient. 

2.  After securing identification of the 
veteran's private hospital treatment in 
2006 and proper authorization, request 
the veteran's treatment records from the 
identified private hospital.  Any 
additional pertinent records identified 
by the veteran during the course of the 
remand should also be obtained, following 
the receipt of any necessary 
authorizations from the veteran, and 
associated with the claims file.

3.  Thereafter, the RO should review the 
veteran's claim and undertake any 
necessary additional development, to 
include, if deemed necessary, a VA 
Compensation and Pension examination.

4.  Then, readjudicate the veteran's 
claim.  If the benefit sought on appeal 
is not granted, issue a supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

